SHIVERS, Judge.
In the order being appealed, the trial court modified its final judgment of dissolution and transferred custody of two of the parties’ three minor children from the mother to the father. Appellant, the children’s mother, now appeals the transfer of custody as to the daughter, Kaye.
We reverse the modification order as to Kaye only, on the basis that the record does not support a finding of substantial change in one or both of the parties’ circumstances since the entry of the final judgment of dissolution. Further, Kaye, fourteen years of age, who has been living with her mother, repeatedly expressed a strong desire to continue to live with her mother.
The order modifying custody as to Kaye Ellis and Amanda Ellis is reversed as to Kaye Ellis only.
WENTWORTH and WIGGINTON, JJ., concur.